Title: To James Madison from William Lee (Abstract), 9 May 1805
From: Lee, William
To: Madison, James


9 May 1805, Bordeaux. “I have observed for three or four months past that a number of French Officers, members of the legion of honor to the number of ten or twelve have passed here in disguise and taken passage in our Vessels, bound to Louisiana. I have also learnt that Colonel Toussard has been appointed by this Government vice Consul for New Orleans, that his brother and [sic] Law an Officer of some rank in the French Army is named Consul and another Officer Chancellor of the Consulate. The appointment of men of this cast to these Offices and the influx of similar characters have appeared to me (considering the present state of Mr Monroes negotiation) to be interesting to our Government. I have therefore taking [sic] the liberty to mention these circumstances to you who are the best judge of their import.”
